DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-10 of U. S. Patent 10, 431, 493 B2 since the claims would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is anticipated by the patent since the patent and the application are claiming common subject matter.
Current Application
Patent number US 10, 431, 493
Claims 1 and 6:
 A method for depositing a doped metal nitride film on a substrate, the method comprising: depositing a metal nitride film on the substrate at a predetermined temperature to provide a film having a predetermined film density; and exposing the metal nitride film to a dopant metal precursor to form a doped metal nitride film;  wherein the predetermined film density is less than or equal to about 8.5 g/cm3.





Claim 1:
A method for controlling doping of a tantalum nitride film, the method comprising: controlling a temperature during deposition of a tantalum nitride film to control a density of the deposited tantalum nitride film, the density of the tantalum nitride film less than or equal to about 9.5 g/cm.sup.3; and exposing the tantalum nitride film to a dopant metal precursor to form a doped tantalum nitride film, wherein there is no plasma treatment during deposition of the tantalum nitride film or between deposition of the tantalum nitride film and doping of the tantalum nitride film.

Claim 9: 
A method for controlling doping of a metal nitride film, the method comprising: selecting a deposition temperature to provide a predetermined density of a metal nitride film: depositing a metal nitride film with the predetermined density at the deposition temperature; and exposing the metal nitride film to a dopant metal precursor to form a doped metal nitride film.

Claim 9: 
A method for depositing a barrier film, the method comprising: depositing a tantalum nitride film on a dielectric film on a substrate surface, wherein a temperature during the tantalum nitride deposition is controlled to control a density of the tantalum nitride film, the density of the tantalum nitride film is less than or equal to about 9.5 g/cm.sup.3; doping the tantalum nitride film with one or more dopants at a temperature that does not exceed about 300° C., the dopants comprising one or more of aluminum or manganese; and diffusing one or more of the dopants through the tantalum nitride film to the dielectric film, wherein there is no plasma treatment during deposition of the tantalum nitride film or between deposition of the tantalum nitride film and doping of the tantalum nitride film.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hintz et al. (US 2013/0203266 A1).
Regarding claim 1, Hintz teaches in Figs. (1-2) and related text e.g. and related text e.g. a method for depositing a doped metal nitride film on a substrate, the method comprising (Figures 1-4): depositing a metal nitride film (18; Fig.1; Para. 0027) on the substrate at a temperature selected to provide a film having a predetermined film density (different than claimed invention); and exposing the metal nitride film to a dopant metal precursor to form a doped metal nitride film (doping the metal nitride with dopants to from 18T; Para. 0027).
Hintz does not explicitly state a film having a predetermined film density. 
However, Hintz teaches the method and the thickness used to form the metal nitride film (Para. 0027). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize, the metal nitride film formed by Hintz will have a predetermined film density since Hintz teaches the temperature, method and the thickness of the metal nitride film formed. 
Regarding claim 9, Hintz discloses a method for controlling doping of a metal nitride film in Figs. (1-2) and related text e.g. selecting a deposition temperature (300oC; Para.0027)  to provide a predetermined density of a metal nitride film (metal nitride deposited by PVD, and a thickness of 15-20nm;): depositing a metal nitride film with the predetermined density at the deposition temperature (metal nitride deposited to have a predetermined thickness different than claimed invention); and exposing the metal nitride film to a dopant metal precursor to form a doped metal nitride film (Para. 0027).
Hintz does not explicitly state a film having a predetermined film density. 
However, Hintz teaches the method and the thickness used to form the metal nitride film (Para. 0027). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize, that the metal nitride film formed by Hintz will have a predetermined film density since Hintz teaches the temperature, method and the thickness of the metal nitride film formed. 
Regarding claims 2 and 10, Hintz teaches wherein the metal nitride film comprises one or more of TaN, TiN and MnN (Para. 0027). 
Regarding claims 3 and 11, Hintz teaches wherein the metal nitride film is doped with one or more of Ru, Cu, Co, Mn, Mo, Al, Mg, Cr, Nb, Ta, Ti and V (Para. 0027). 
Regarding claims 4 and 12, Hintz teaches wherein the metal nitride film is deposited at a temperature less than or equal to about 350ºC (Para. 0027; about 300 ºC). 
Regarding claim 5, Hintz does not explicitly teach the metal nitride film comprises one or more of MnN doped with Ru, TaN doped with Mn, MnN doped with Cu or combinations thereof. 
Hintz teaches the metal nitride film can be formed of TaN, and teaches that the dopant can be different metal (AL, Hf.; Para. 0027). 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, to have the metal nitride film comprises of TaN doped with Mn in the method of forming a doped metal nitride of Hintz, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07. 
Regarding claim 6, Hintz does not explicitly teach wherein the predetermined film density is less than or equal to about 8.5 g/cm3. 
However, Hintz teaches the method of forming the TiN (PVD, ALD process; Para. 0027), the temperature (300ºC) of the TiN and the thickness of TiN (15-20nm) (Para. 0027). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to form the doped metal nitride film density of less than or equal to about 8.5 g/cm3 since it has been held that where the general conditions (the method of making, material, temperature and thickness) of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, See MPEP § 2144.05.
Regarding claims 7 and 14, Hintz teaches further comprising exposing the metal nitride film to plasma treatment (Para. 0029). 
Regarding claim 13, Hintz teaches the metal nitride film is deposited via atomic layer deposition (ALD process; Para. 0027).
Claims 8 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hintz et al. (US 2013/0203266 A1) as applied to claim 1 and 9 above, and further in view of Liang et al. (US 2013/0087859 A1). 
Hintz does not explicitly teach that the doped metal nitride film comprises .01 to 30 wt % dopant. 
However, Liang teaches a metal nitride film and teaches the concentration of each of the elements in the doped metal nitride film (titanium content of the titanium aluminum nitride may range from 20 wt % to 80 wt %; the aluminum content of the titanium aluminum nitride may range from 20 wt % to 60 wt %; and the nitrogen content of the titanium aluminum nitride may range from 20 wt % to 60 wt % (Para.0036)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to control the concentration of the of doping of the metal nitride to be between .01 to 30 wt% as taught by Liang since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP § 2144.05. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/Primary Examiner, Art Unit 2894